Exhibit Texas Eastern Products Pipeline Company, LLC and Subsidiaries Unaudited Condensed Consolidated Balance Sheet June 30, 2008 UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET OF TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC AND SUBSIDIARIES TABLE OF CONTENTS Page No. Unaudited Condensed Consolidated Balance Sheet as of June 30, 2008 1 Notes to Unaudited Condensed Consolidated Balance Sheet Note 1.Organization and Basis of Presentation 2 Note 2.General Accounting Policies and Related Matters 3 Note 3.Accounting for Unit-Based Awards 5 Note 4.Employee Benefit Plans 8 Note 5.Financial Instruments 8 Note 6.Inventories 12 Note 7.Property, Plant and Equipment 13 Note 8.Investments in Unconsolidated Affiliates 14 Note 9.Acquisitions 15 Note 10.Intangible Assets and Goodwill 19 Note 11.Debt Obligations 20 Note 12.Minority Interest 24 Note 13.Member’s Equity (Deficit) 24 Note 14.Business Segments 25 Note 15.Related Party Transactions 26 Note 16.Commitments and Contingencies 28 Note 17.Subsequent Event 32 i TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET (Dollars in thousands) June 30, 2008 ASSETS Current assets: Cash and cash equivalents $ 37 Accounts receivable, trade (net of allowance for doubtful accounts of $128) 1,968,611 Accounts receivable, related parties 12,639 Inventories 125,911 Other 72,845 Total current assets 2,180,043 Property, plant and equipment, at cost (net of accumulated depreciation of $627,671) 2,330,061 Equity investments 1,175,573 Intangible assets 220,927 Goodwill 105,582 Other assets 133,822 Total assets $ 6,146,008 LIABILITIES AND MEMBER’S EQUITY Current liabilities: Accounts payable and accrued liabilities $ 2,031,547 Accounts payable, related parties 20,029 Accrued interest 39,404 Other accrued taxes 23,856 Other 74,788 Total current liabilities 2,189,624 Long-term debt: Senior notes 1,715,615 Junior subordinated notes 299,556 Other long-term debt 530,000 Total long-term debt 2,545,171 Other liabilities and deferred credits 28,723 Commitments and contingencies Minority interest 1,551,346 Member’s equity (deficit): Member’s equity (deficit) (95,168 ) Accumulated other comprehensive loss (73,688 ) Total member’s equity (deficit) (168,856 ) Total liabilities and member’s equity (deficit) $ 6,146,008 See Notes to Unaudited Condensed Consolidated Balance Sheet. 1 TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET Except as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in thousands. NOTE 1.ORGANIZATION AND BASIS OF PRESENTATION Organization Texas Eastern Products Pipeline Company, LLC (the “Company”), is a Delaware limited liability companythat owns a 2% general partner interest in TEPPCO Partners, L.P. (“TEPPCO”) and acts as the managing general partner of TEPPCO.We have no independent operations and no material assets outside those of TEPPCO.TEPPCO, a Delaware limited partnership, is a master limited partnership formed in March 1990, and its Units are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “TPP.”TEPPCO operates through TE Products Pipeline Company, LLC (“TE Products”), TCTM, L.P. (“TCTM”), TEPPCO Midstream Companies, LLC (“TEPPCO Midstream”) and TEPPCO Marine Services, LLC (“TEPPCO Marine Services”). Our membership interests are owned by Enterprise GP Holdings L.P. (“Enterprise GP Holdings”), a publicly traded partnership controlled by Dan L.
